Citation Nr: 1721141	
Decision Date: 06/12/17    Archive Date: 06/23/17

DOCKET NO.  10-25 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for chronic low back strain superimposed on thoracolumbar scoliosis with degenerative joint disease of the lumbar spine ("low back disability").

2.  Entitlement to rating in excess of 20 percent for diabetes mellitus, type II.  

3.  Entitlement to an increased rating for diabetic nephropathy with hypertension, rated as 10 percent disabling for the period of appeal prior to May 1, 2016 under Diagnostic Code 7101, and as 60 percent disabling thereafter under Diagnostic Code 7502.

4.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left upper extremity.

5.  Entitlement to an increased rating for peripheral neuropathy of the right upper extremity, rated initially as 20 percent disabling, and as 30 percent disabling from June 19, 2015.  

6.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, rated initially as 10 percent disabling, and as 20 percent disabling from June 19, 2015.  

7.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, rated initially as 10 percent disabling, and as 20 percent disabling from June 19, 2015.  

8.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel







INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).
	
The Veteran served on active duty for 20 years, from January 1954 to January 1974.  He had service in Vietnam, and his decorations include a Vietnam Service medal with three Bronze Service Stars.  The Veteran died in January 2017, and the Appellant is his surviving spouse.  A March 2017 letter notified the Appellant that she met the criteria to be substituted under 38 U.S.C.A. § 5121A .

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which continued 20 percent ratings for the low back disability and diabetes mellitus, type II, and continued a noncompensable (zero percent) rating for bilateral hearing loss.

The issues of entitlement to increased ratings for peripheral neuropathy of the bilateral upper and lower extremities, which were service-connected as secondary to diabetes mellitus during the pendency of appeal in a March 2016 rating decision, have been raised by the record in connection with the claim for an increased rating for diabetes mellitus, type II.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1). 

The Veteran initiated appeals of increased ratings for sinusitis with retention cysts; benign prostatic hypertrophy with prostatitis and recurrent urinary tract infections, with history of acute pyelonephritis and erectile failure; hypertension; and tinea pedis.  However, the Veteran did not perfect these appeals; rather, in a June 2010 substantive appeal (VA Form 9), he specifically limited the appeal to the above three issues.  There is no indication that the Veteran or his representative were confused by the VA Form 9, and subsequent Supplemental Statement of the Case (SSOC) lists only the low back disability, diabetes mellitus, and hearing loss rating issues.  See Evans v. Shinseki, 25 Vet. App. 7, 15-17 (2011) (finding that VA must seek clarification from the appellant if there is a "perceived concern about how the appellant had filled out the Form 9" that leaves a question as to whether the appellant wished to continue to appeal an issue).  As such, the claims for a higher ratings for sinusitis with retention cysts; benign prostatic hypertrophy with prostatitis and recurrent urinary tract infections, with history of acute pyelonephritis and erectile failure; and tinea pedis are not before the Board.  

With regard to the appeal of an increased rating for hypertension that the Veteran did not perfect, the Board notes that hypertension was service-connected as a secondary condition to diabetes mellitus.  In September 2012, after the Veteran had already submitted his substantive appeal, the RO recharacterized the issue as "hypertension with diabetic nephropathy" under Diagnostic Code 7101 and continued a 10 percent rating.  In May 2016, the RO again recharacterized the issue to "diabetic nephropathy with hypertension" under Diagnostic Code 7502, assigning a 60 percent rating effective May 1, 2016.  The Board considers the hypertension and diabetic nephropathy issue to be part and parcel of the claim for an increased rating for diabetes mellitus; as such, the adequacy of the ratings assigned for hypertension and diabetic nephropathy are subject to current appellate review.


FINDINGS OF FACT

1.  For the entire period of appeal, the Veteran's low back disability manifested by forward flexion to at least 45 degrees, without evidence of ankylosis of the thoracolumbar spine.

2.  For the entire period of appeal, the Veteran's diabetes mellitus, type II, required insulin, a restricted diet, and regulation of activities.  There was no evidence of episodes of ketoacidosis or hypoglycemic reactions that required one or two hospitalizations per year or twice a month visits to a diabetic care provider.

3.  For the period of appeal prior to October 1, 2010, the Veteran's hypertension required continuous medication for control.  There was no evidence of diastolic readings of predominantly 110 or more or systolic readings of 200 or more.

4.  For the period of appeal from October 1, 2010, to June 18, 2015, the Veteran's diabetic nephropathy with hypertension manifested by stage I to II nephropathy and continuous medication for hypertension.  There was no evidence of constant albuminuria with some edema, a definite decrease in kidney function, or hypertension at least 40 percent disabling under Diagnostic Code 7101.

5.  For the period of appeal from June 19, 2015, the Veteran's diabetic nephropathy with hypertension manifested by stage III nephropathy and persistent albuminuria.  There was no evidence of persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  

6.  The Veteran's dominant hand was his right hand.	

7.  For the period of appeal from April 22, 2010, the evidence is in equipoise on whether the Veteran's left upper extremity peripheral neuropathy more nearly approximated moderate incomplete paralysis.

8.  For the period of appeal from April 22, 2010, the evidence is in equipoise on whether the Veteran's right upper extremity peripheral neuropathy more nearly approximated moderate incomplete paralysis.

9.  For the period of appeal from April 22, 2010, the evidence is in equipoise on whether the Veteran's left lower extremity peripheral neuropathy more nearly approximated moderate incomplete paralysis.

10.  For the period of appeal from April 22, 2010, the evidence is in equipoise on whether the Veteran's right lower extremity peripheral neuropathy more nearly approximated moderate incomplete paralysis.
	
11.  For the entire period of appeal, the Veteran's hearing loss manifested by no more than Level I hearing acuity in the right ear and Level I hearing acuity in the left ear based on puretone threshold average and speech discrimination.

12.  For the entire period of appeal, the Veteran's hearing loss manifested by no more than Level III hearing acuity in the right ear and Level II hearing acuity in the left ear based only on puretone threshold average.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for the low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5235-5243 (2016), Diagnostic Code 5295 (2003).

2.  For the entire period of appeal, the criteria for a 40 percent rating for diabetes mellitus, type II, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2016).

3.  For the period of appeal prior to October 1, 2010, the criteria for a rating in excess of 10 percent for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2016).

4.  For the period of appeal from October 1, 2010, to June 18, 2015, the criteria for a 30 percent rating for diabetic nephropathy with hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115b, Diagnostic Code 7502 (2016).

5.  For the period of appeal from June 19, 2015, to April 30, 2016, the criteria for a 60 percent rating for diabetic nephropathy with hypertension have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115b, Diagnostic Code 7502 (2016).

6.  For the period of appeal from May 1, 2016, the criteria for a rating in excess of 60 percent for diabetic nephropathy with hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.115b, Diagnostic Code 7502 (2016).

7.  For the period of appeal from April 22, 2010, to April 16, 2013, resolving all reasonable doubt in favor of the Veteran, the criteria for a 20 percent rating for left upper extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.69, 4.124a, Diagnostic Code 8514 (2016).

8.  For the period of appeal from April 17, 2013, the criteria for a rating in excess of 20 percent for left upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.69, 4.124a, Diagnostic Code 8514 (2016).

9.  For the period of appeal from April 22, 2010, to June 18, 2015, resolving all reasonable doubt in favor of the Veteran, the criteria for a 30 percent rating for right upper extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.69, 4.124a, Diagnostic Code 8514 (2016).

10.  For the period of appeal from June 19, 2015, the criteria for a rating in excess of 30 percent for right upper extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.69, 4.124a, Diagnostic Code 8514 (2016).

11.  For the period of appeal prior from April 22, 1010, to June 18, 2015, resolving all reasonable doubt in favor of the Veteran, the criteria for a 20 percent rating for left lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

12.  For the period of appeal from June 19, 2015, the criteria for a rating in excess of 20 percent for left lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

13.  For the period of appeal prior from April 22, 1010, to June 18, 2015, resolving all reasonable doubt in favor of the Veteran, the criteria for a 20 percent rating for right lower extremity peripheral neuropathy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

14.  For the period of appeal from June 19, 2015, the criteria for a rating in excess of 20 percent for right lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2016).

15.  The criteria for the assignment of a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and any medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  VA notice letters must also include notice of a disability rating and an effective date for award of benefits if service connection is granted.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Here, the RO provided a notice letter to the Veteran in October 2008, prior to adjudication of the increased rating claims.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claims for increased ratings, what information and evidence must be provided by the Veteran, and what information and evidence would be obtained by VA.  The Veteran was told to inform VA of any additional information or evidence that VA should have, and was told to submit evidence to the RO in support of his claims.  The contents of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Additionally, as noted in the introduction, the Appellant has been substituted in the Veteran's claims.  A March 2017 letter decision advised the Appellant that she could submit additional evidence or address notice or due process defects in the same manner as if the original claimant had been alive.   

The record establishes that the Appellant has been afforded a meaningful opportunity to participate in the adjudication of the claims.  The Board notes that there has been no allegation from the Appellant or her representative that she has been prejudiced by any of notice defects.  See Shinseki v. Sanders, 556 U.S. 396 (2009).  Thus, there is no prejudice to the Appellant in the Board's considering the issues on their merits.  The Board finds that the duty to notify provisions have been fulfilled and any defective notice is nonprejudicial to the Appellant and is harmless. 

The Board further finds that all relevant evidence has been obtained, and the duty to assist requirements have been satisfied.  All available service treatment records (STRs) were obtained, and VA medical records and private medical records are associated with the claims file.  The Board has reviewed the Veteran's and Appellant's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the increased rating claims. 

The Veteran underwent VA examinations in December 2008, April 2011, November 2011, June 2012, and June 2015 to obtain medical evidence regarding the severity of the back disability, diabetes, and hearing loss.  The Board finds the VA examinations adequate for adjudication purposes.  They were performed by medical professional based on a review of the Veteran's medical treatment records, solicitation of history and symptomatology from the Veteran, and examination of the Veteran.  The examination reports are accurate and fully descriptive, discussing the Veteran's symptoms and opining on the effects on the Veteran's ordinary activity and impairment.  The Board finds that for these reasons, the Veteran has been afforded adequate examination.  The Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The Board finds that the duties to notify and assist the Appellant have been met, so no further notice or assistance to the Appellant is required to fulfill VA's duty to assist in the development of the increased rating claims.




II.  Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38  U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. §§ 3.321(a), 4.1, 4.21. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence.  38 U.S.C.A. § 7104(a).  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

III.  Low Back Disability

The Veteran contended that his job required being around and operating heavy equipment, which caused his back to not properly heal.  He stated that over the years, his back got worse, and that at least two discs were "gone."  See the June 2010 VA Form 9.

Rating Criteria

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202, 205 (1995).  It is essential that the examination on which ratings are based adequately portray the anatomical damage and functional loss with respect to all these elements.  Id.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology or evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Id. 

The factors involved in evaluating and rating disabilities of the joints include weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); excess fatigability; incoordination (impaired ability to execute skilled movements smoothly); more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); or pain on movement, swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45. 

Under 38 C.F.R. § 4.59, with any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to the affected joints.  The intent of the rating schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations. 

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held that for disabilities evaluated on the basis of limitation of motion, VA was required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court instructed that in applying these regulations, VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, or incoordination.  Such inquiry was not to be limited to muscles or nerves.  These determinations were, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. 

In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis, thereby providing for the possibility of a rating based on painful motion of a joint, regardless of whether the painful motion stemmed from joint or periarticular pathology.  The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.   

The Court explained in Mitchell that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Consequently, in rating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011). 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Diagnostic Code 5010 (traumatic arthritis) directs that arthritis be rated under Diagnostic Code 5003 (degenerative arthritis), which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major or minor joint groups will warrant a 10 percent rating, and two or more major or minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The 10 percent and 20 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003, Note 1.

The Veteran's low back disability was rated under Diagnostic Code 5295 from January 10, 2001, until the time the Veteran passed away in January 2017.  Diagnostic Code 5295, in effect prior to September 26, 2003,  provided a 10 percent rating was assigned for lumbosacral strain with characteristic pain on motion.  A 20 percent rating was assigned for lumbosacral strain manifested by muscle spasms on extreme forward bending and unilateral loss of spine motion in the standing position.  A 40 percent rating was assigned if symptoms were severe, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space.  38 C.F.R. § 4.71a , Diagnostic Code 5295 (2003).  

Effective September 26, 2003, the rating criteria use a General Rating Formula for Diseases and Injuries of the Spine for diagnostic codes 5235 to 5243 unless 5243 is rated under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  General Rating Formula provides a schedule of ratings for spine disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

Diagnostic Codes 5235, vertebral fracture or dislocation; 5236, sacroiliac injury and weakness; 5237, lumbosacral or cervical strain; 5238, spinal stenosis; 5239, spondylolisthesis or segmental instability; 5240, ankylosing spondylitis; 5241, spinal fusion; and 5242, degenerative arthritis of the spine; are rated under the following general rating formula for diseases and injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242. 

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242.

A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.

A 30 percent is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id. 

A 40 percent evaluation is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id. 

A 50 percent evaluation is assigned of unfavorable ankylosis of the entire thoracolumbar spine.  Id. 

A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine.  Id.

Note (1):  Evaluate any associated objective neurologic abnormalities, including but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Id. 

Note (2):  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Note (4):  Round each range of motion measurement to the nearest five degrees.  Id.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.  Id.

Diagnostic Code 5242, degenerative arthritis of the spine, requires consideration of Diagnostic Code 5003, degenerative arthritis (hypertrophic or osteoarthritis).  38 C.F.R. § 4.71a, Diagnostic Code 5242.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Finally, Diagnostic Code 5243 provides that IVDS (preoperatively or postoperatively) be rated either under the General Rating Formula for Disease and Injuries of the Spine discussed above, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under that formula, a 10 percent disability evaluation is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, and a 40 percent disability evaluation is contemplated for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  A 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months. 

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a , Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurologic manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.  Id. Note (2).

Analysis

In a December 2008 VA thoracolumbar spine examination, the Veteran reported that he experienced constant, moderate pain, stiffness, and weakness.  He had flare-ups of severe pain approximately once per week for a few hours.  He used a cane to assist with walking; his walk was unsteady but he had never fallen.  Upon physical examination, the Veteran's gait was noted to be abnormal.  He had a "somewhat stooped posture."  He also had moderate loss of lumbar lordosis.  Range of motion measurements showed forward flexion to 45 degrees, extension to 10 degrees, left and right lateral flexion to 10 degrees, and left and right lateral rotation to 15 degrees, with pain at the ends of the ranges of motion.  After repetitive motion with three repetitions, ranges of motion remained the same.  Symptoms of pain, weakness, painful motion, spasm reversed lordosis), and tenderness were also present on examination.  Bilateral lower extremity motor and sensory function tests were normal, and the Veteran had bladder and erectile dysfunction.  He had not had any incapacitating episodes in the past 12 months.

VA treatment records indicate that in September 2008, the Veteran reported having lower back pain, which he rated as a five (on a scale of one to ten).  

In a March 2010 VA rheumatology consultation, the Veteran reported gradually worsening back pain over the years.  He stated that he had sciatic pain "only rare[ly]" but had increasing difficulty with ambulation.  He denied any significant stiffness in the hips, thighs, and shoulders, and was not awakened at night with musculoskeletal discomfort with turning.  Range of motion measurements showed right rotation to 10 degrees and left rotation to 20 degrees.  There was also pain to palpation.  An April 2010 EMG study showed no electrodiagnostic evidence of lumbar radiculopathy.  A July 2010 MRI of the lumbar spine showed severe spinal stenosis centrally at L3-L4 from wear-and-tear arthritis.  

In August 2010, the Veteran had a neurosurgery evaluation for low back pain.  The surgeon indicated that the Veteran had degenerative lumbar spondylosis with degenerative disk disease, mild degenerative scoliosis, and chronic back pain.  He noted that the Veteran had a mild peripheral neuropathy related to diabetes, and opined that the Veteran could be best managed with medication and physical therapy.

In a March 2011 hearing before a Decision Review Officer (DRO), the Veteran testified that he walked crooked, sat crooked, and that his range of motion had decreased since his last examination in 2008.  He also indicated that he had numbness and tingling in his legs that he thought was related to his back and/or diabetes.  The Veteran asserted that his back caused constant pain that sometimes kept him up at night, that he could only walk for five minutes at a time, and that he had been given a walker by a doctor.  He said that as often as once per month he had incapacitating episodes that caused him to be laid up for two to three days.  

The Veteran was afforded a VA thoracolumbar spine examination in April 2011.  He reported that since his last examination, he had started walking crooked, and that one leg had been shorter than the other since the 1970s.  He also reported using a walker, which he was not using at the last examination, and also a back brace with metal rods and magnets.  Upon physical examination, the Veteran was noted to walk with a limp.  He also had pain in his bilateral calf muscles and anterior thigh muscles when ambulating short distances in the examination room and hallway.  Range of motion measurements showed flexion to 50 degrees, extension to 20 degrees, left and right lateral flexion to 20 degrees, and left and right rotation to 20 degrees, with painful motion at the ends of the ranges of motion.  No additional limitations were noted with three repetitions of movement that were related to pain, fatigue, incoordination, weakness, or lack of endurance.  Results of a sensory examination showed dysesthesias and decreased response to vibration on the left lower extremity, and dysesthesias and an absent response to vibration on the right lower extremity.

In April 2013 Agent Orange and ionizing radiation examinations, the Veteran's spinal range of motion was noted to be limited.  His gait was unsteady and heel-toe walking was difficult, but the Veteran could do it.  There was no spinal tenderness or scoliosis.  	

In June 2015, the Veteran was afforded another VA thoracolumbar spine examination.  The Veteran reported that his back pain was worse since his last examination, and the pain was a 9 or 10 (on a scale of 1-10).  The pain increased with forward pending.  He also had tingling and numbness in both legs, but attributed most of that to "circulation problems."  He also had radiating pain in both legs but not beyond the knees.  Range of motion measurements showed forward flexion to 75 degrees, extension to 5 degrees, right and left lateral flexion to 15 degrees, and right and left lateral rotation to 30 degrees.  After repetitive-use testing with at least three repetitions, flexion was to 60 degrees, extension was to zero degrees, right and left lateral flexion were to 15 degrees, and right and left lateral rotation were to 20 degrees.  The examiner indicated that pain and incoordination significantly limited functional ability with repeated use over a period of time, including forward flexion to 50-60 degrees, extension to 0-5 degrees, right and left lateral flexion to 10-15 degrees, and right and left lateral rotation to 15-20 degrees.  There was no muscle spasm, but there was localized tenderness and guarding resulting in abnormal gait or abnormal spinal contour.  The examiner indicated that the Veteran ambulated with a wide-based gait without antalgia.  Straight leg raising tests were negative bilaterally and the Veteran did not have any radicular pain or other signs or symptoms due to radiculopathy.  The Veteran also did not have IVDS or other neurologic abnormalities attributed to the thoracolumbar spine condition.
      
Between July 2015 and August 2016, the Veteran was seen and admitted at a VA hospital for various medical problems unrelated to his low back; however, he consistently reported having low back pain that radiated into his legs.  

After careful review, the Board finds that the record does not demonstrate the requisite manifestations for a rating in excess of 20 percent for the low back disability at any point during the period of appeal.  For a 40 percent rating under the current Diagnostic Codes, there must be evidence of forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Alternatively, under the previous Diagnostic Code 5295, there must be severe symptoms, with listing of the whole spine to the opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space.  Here, the evidence shows that for the entire period of the appeal, flexion was to at least 45 degrees, there was no ankylosis, and the Veteran's symptoms were not severe.

The Board has considered whether a disability rating higher than 20 percent is warranted based on functional loss due to pain or weakness, fatigability, incoordination, or pain on movement of a joint.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; see also see also Burton v. Shinseki, 25 Vet. App. 1 (2011); Mitchell v. Shinseki, 24 Vet. App. 32 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Board notes, however, that the rating criteria are intended to take into account functional limitations, and therefore the provisions of 38 C.F.R. §§ 4.40 and 4.45 could not provide a basis for a higher evaluation.  See 68 Fed. Reg. 51454 -5 (Aug. 27, 2003).  In any event, there is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness, or incoordination.  Even taking into account repetitive use testing, pain, weakness, fatigability, weakness, and incoordination, the Veteran retained ranges of motion that included forward flexion to at least 45 degrees.  In other words, any additional limitation due to pain does not more nearly approximate a finding of forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Accordingly, the current 20 percent rating contemplates the functional loss due to pain and less movement.  There is no basis for the assignment of additional disability due to pain, weakness, fatigability, weakness or incoordination.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 206-07. 

Consideration has also been given to the potential application of the other diagnostic codes for disabilities of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  However, the Board finds no basis upon which to assign an evaluation in excess of 20 percent for the Veteran's low back disability at any point during the period of appeal.  The Board acknowledges that the Veteran reported symptoms of pain, tingling, and numbness in his bilateral lower extremities; however he was service-connected for peripheral neuropathy of the bilateral lower extremities as secondary to his diabetes mellitus, which will be discussed below in a separate section.

A higher rating is not warranted under Diagnostic Code 5243, as the Veteran has never been found to have IVDS, or any physician-prescribed bed rest, which is the requirement for an incapacitating episode of IVDS.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1. 

In sum, the preponderance of the evidence is against the  award of a rating in excess of 20 percent for the Veteran's service-connected low back disability for the entire appeal period.  Because the preponderance of the evidence weighs against the claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

IV.  Diabetes Mellitus, Type II

The Veteran contended that his diabetes caused bloackages in his lower legs and caused his kidneys to not function as they should.  See the June 2010 VA Form 9.

Rating Criteria

Diabetes mellitus is rated as follows:  A 20 percent evaluation is warranted for diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 7913.

A 40 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  Id.

A 60 percent evaluation is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if evaluated separately.  Id.

A 100 percent evaluation is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

Note (1):  Compensable complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent evaluation; noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.

Note (2):  When diabetes mellitus has been conclusively diagnosed, do not request a glucose tolerance test solely for rating purposes.  Id.

Analysis

In a December 2008 VA diabetes mellitus examination, the Veteran reported that he had low blood sugar reactions between once per week and once per month, but that he had never been hospitalized for a blood sugar reaction.  He was also on a restricted low sugar, low fat, low calorie diet.  He had not lost or gained any weight since a previous examination, and that he took Metformin twice per day (BID).  The Veteran stated that he had some blurring vision, hypertension, and tingling/numbness in his arms, hands, legs, or feet due to diabetes.  He also had some bladder dribbling that did not require use of pads and erectile dysfunction.  The Veteran reported having a moderate restriction in activities.  Upon physical examination, the Veteran's blood pressure sitting up was 175/79.  Lying down it was 166/80 and standing it was 170/76.  The left lower extremity had peripheral edema, which the examiner opined was of unknown etiology.  Diagnostic testing revealed a BUN of 15 (within normal limits) and creatinine of 1.0 (within normal limits).  The examiner indicated that the Veteran did not have any eye conditions, kidney conditions, or peripheral neuropathy that was attributable to his diabetes.  He did have hypertension, mild hypertrophy, peripheral atherosclerosis disease in the lower extremities, erectile dysfunction, and tinea pedis that were attributable to diabetes.  

VA treatment records indicate that in February 2009, the Veteran was taking metformin twice per day for his diabetes, and glipizide was added.  In June 2009, the Veteran was noted to have non-insulin-dependent diabetes mellitus (NIDDM), which was stable.  

In January 2010, the Veteran was told to discontinue taking metformin due to his creatinine level, and his glipizide was increased.  An April 22, 2010, EMG/NCS study showed evidence consistent with diabetic peripheral polyneuropathy.  An October 1, 2010, initial nephrology consultation treatment record indicates that the Veteran was found to have chronic kidney disease, stage I to II.  His blood pressure was 137/85 (for which he was taking lisinopril), his creatinine had normalized, and he had non-nephrotic proteinuria (albuminuria) but no hematuria.  A kidney ultrasound showed normal size kidneys with increased echogenicity and a small amount of right perinephric fluid.

The Veteran testified in a March 2011 DRO hearing that he had renal failure, which was a complication of diabetes.  He also indicated that his sugar fluctuated too much, but that he had not been hospitalized due to his blood sugar.
	
In an April 2011 VA diabetes examination, the Veteran indicated that he remained on oral medicine (glipizide), and that his blood sugar was not well controlled.  He indicated that his vision had changed, his kidneys had declined in function, and he had peripheral neuropathy changes.  He stated that his hands and feet tingled, feet burned on the plantar surfaces, and the left foot felt numb.  Upon examination, the Veteran's blood pressure was taken three times, with readings of 149/55, 132/69, and 142/57.  Visual acuity in both eyes was 20/20, both pupils reacted normally to light and accommodation, both eyes showed a normal gross visual field assessment, and there were no other abnormalities of the fundus, lids and eyebrows, conjunctivae, or other parts of the eye.  

In November 2011, the Veteran had a VA kidney conditions (nephrology) examination.  The examiner indicated that the Veteran had been diagnosed with diabetic nephropathy on October 1, 2010, and was noted to be taking lisinopril for hypertension, which also helped prevent development of diabetic nephropathy.  The Veteran did not require regular dialysis, nor did he have symptoms of proteinuria, edema, or anorexia.  He also did not have symptoms of weight loss, lethargy, weakness, limitation of exertion, ability to perform only sedentary activity due to persistent edema, or markedly decreased function of other organ systems (especially the cardiovascular system) due to renal dysfunction.  The Veteran did not have urolithiasis, but he had been prescribed diet and drug therapy for recurrent stone formation.  He also did not have a history of recurrent symptomatic urinary tract or kidney infections.  Laboratory studies showed a normal BUN level of 13, and a normal creatinine level of 1.16, and a urinalysis showed proteinuria (albumin) level of 100 mg/DL.  The examiner opined that the intermittent chronic kidney disease was at likely as not related to the Veteran's diabetes.  

In October 2012, the Veteran was admitted to a VA hospital for a left femoral endarterectomy and left femoropopliteal bypass surgery.  While he was inpatient,  his glipizide was held and sliding scale insulin (SSI) injections were started.  

In an April 2013 VA ionizing radiation examination, there was evidence of peripheral neuropathies on monofilament exam.  

The Veteran had another VA diabetes mellitus examination in June 2015.  He was noted to required regulation of activities, including drinking orange juice to decrease symptoms of sweating when his blood sugar was too low.  He denied loss of function in activities of daily living, but he did have chronic fatigue.  The examiner indicated that his diabetes was managed by restricted diet and prescribed oral hypoglycemic agent(s).  The Veteran had not required hospitalization over the past 12 months for episode of hypoglycemic reactions or ketoacidosis, nor had he experienced progressive unintentional weight loss attributable to diabetes mellitus.  The Veteran was noted to have diabetic peripheral neuropathy and diabetic nephropathy or renal dysfunction caused by his diabetes.  He did not have any other conditions that were at least as likely as not due to diabetes.  

The Veteran also had a VA peripheral neuropathy examination and kidney conditions examination in June 2015.  The peripheral neuropathy examiner indicated that the Veteran had diabetic peripheral neuropathy of the bilateral upper and lower extremities since the early 2000s.  The Veteran reported having moderate intermittent pain, paresthesias and/or dysesthesias, and numbness of the bilateral upper and lower extremities.  Radial, median, ulnar, sciatic, and femoral nerves were all normal.  The kidney condition examiner indicated that the Veteran had been diagnosed with diabetic nephropathy in 2009.  The condition did not require continuous medication.  He had persistent proteinuria (albuminuria).  Laboratory studies showed a normal BUN level and a slightly high creatinine level of 1.27 mg/dL.  The examiner indicated that the examination findings were most consistent with a diagnosis of chronic kidney disease, stage III, secondary to chronic hypertension and progressive diabetes mellitus, type II.

In July 2015, the Veteran was admitted to a VA hospital for observation after undergoing coronary angiography with stenting.  While he was in the hospital, glipizide was again held and SSI was again administered.  

In March 2016, the Veteran was admitted to a VA hospital for a few days for acute on chronic diastolic heart failure.  He was put on prednisone and given specific instructions on how to take his glipizide, as the prednisone could affect finger sticks.  His renal function was noted to have deteriorated slightly with his creatinine up and eGFR down; his lisinopril dosage was tapered.

In April 2016, during another VA hospitalization (for congestive heart failure) the Veteran's glipizide was held and SSI was started while the Veteran was inpatient.  Upon discharge a few days later, glipizide was resumed.

Between May and August 2016, while hospitalized on seven occasions for heart problems, pneumonia, and lung cancer with widespread metastases, the Veteran was again put on SSI.  He was also monitored for acute on chronic renal failure, which was associated with salvage system chemotherapy.  

The Board has considered all of the evidence of record and finds that it supports a rating of 40 percent for diabetes mellitus for the entire period of appeal, as the Veteran was consistently noted to take insulin, have a restricted diet, and regulated activities.  However, there is no evidence that a rating in excess of 40 percent was warranted at any period of the appeal, as the Veteran never had episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, or other complications that would not be compensable if separately evaluated.

Because of the successive nature of the rating criteria for diabetes, e.g., the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 60 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Stated another way, if a component is not met at any one level, a veteran can only be rated at the level that did not require the missing component.  Id.  As the evidence does not demonstrate episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, or other complications that would not be compensable if separately evaluated, the Board finds that a 60 percent evaluation for diabetes is not warranted.  

Note (1) of Diagnostic Code 7913 states that compensable complications of diabetes are to be evaluated separately unless they are part of the criteria to support a 100 percent evaluation.  Here, the Veteran was service-connected for diabetic nephropathy with hypertension and peripheral neuropathy of the bilateral upper and lower extremities.  As such, the Board will determine whether increased ratings are warranted.

Nephropathy with Hypertension 

The Veteran was service-connected for diabetic nephropathy with hypertension as secondary to diabetes mellitus, rated as 60 percent disabling from May 1, 2016, under Diagnostic Code 7502; formerly rated as hypertension with diabetic nephropathy and rated as 10 percent disabling for the period of appeal prior to May 1, 2016, under Diagnostic Code 7101.  

Diagnostic Code 7502 for chronic nephritis, uses the criteria for renal dysfunction to establish disability ratings.  38 C.F.R. § 4.115b, Diagnostic Code 7502. 

For situations where albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension is at least 10 percent disabling under Diagnostic Code 7101, a 30 percent rating is warranted.  38 C.F.R. § 1.115a.  

For constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension is at least 40 percent disabling under Diagnostic Code 7101, a 60 percent rating is warranted.  Id.

Where there is persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion, an 80 percent rating is designated.  Id.

Disabilities requiring regular dialysis, or precluding more than sedentary activity from one of the following:  persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, merit a 100 percent rating.  Id.

Albuminuria is also known as proteinuria and is the presence of an excess of serum proteins in the urine.  Booton v. Brown, 8 Vet. App. 368, 369 (1995).  Edema is the presence of abnormally large amounts of fluid in the intercellular tissue spaces of the body.  Evans v. Brown, 9 Vet. App. 273, 277 (1996).

Under Diagnostic Code 7101, a 10 percent rating is assigned for diastolic pressure predominately 100 or more, or; systolic pressure predominantly 160 or more, or is the minimum rating for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent disability rating is assigned for diastolic readings of predominantly 110 or more or systolic readings of 200 or more.  A 40 percent disability rating is assigned for diastolic readings of predominantly 120 or more.  A 60 percent disability rating is assigned for diastolic readings of predominantly of 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

The Board finds that for the period of appeal prior to October 1, 2010, a rating in excess of 10 percent for the hypertension with diabetic nephropathy is not warranted under Diagnostic Code 7101 or 7502.  For this period of appeal, the Veteran's blood pressure readings did not rise to the level diastolic readings of predominantly 110 or more or systolic readings of 200 or more to warrant a 20 percent rating under Diagnostic Code 7101.  In addition, he did not have a diagnosis of diabetic nephropathy during this period of appeal to warrant a rating under Diagnostic Code 7502.

For the period of appeal from October 1, 2010 to June 18, 2015, a rating of 30 percent under Diagnostic Code 7502 is warranted.  The Veteran was first diagnosed with diabetic nephropathy, stage I to II, on October 1, 2010.  He was also continuously prescribed lisinopril for his blood pressure during this period of appeal.  As such, a 30 percent rating is warranted under Diagnostic Code 7502 based on hypertension at least 10 percent disabling under Diagnostic Code 7101.  A higher 60 percent rating is not warranted because the Veteran was not shown to have symptoms of constant albuminuria with some edema, a definite decrease in kidney function, or hypertension at least 40 percent disabling under Diagnostic Code 7101.  The Board acknowledges that the Veteran was noted to have proteinuria in the October 2010 treatment record diagnosing diabetic nephropathy; however, the proteinuria was not noted to be "constant," and in the November 2011 VA examination, he was specifically found to not have proteinuria.

For the period from June 19, 2015, the date of the June 2015 VA examinations, a 60 percent rating is warranted under Diagnostic Code 7502.  In these examinations, the Veteran was noted to have persistent proteinuria and his kidney disease was found to be at a stage III.  As such, a 60 percent rating is warranted for "definite decrease in kidney function."  A higher 80 percent rating is not warranted because the evidence does not show persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  

Peripheral Neuropathy of the Bilateral Upper and Lower Extremities

The Veteran was also service-connected for peripheral neuropathy of the bilateral upper and lower extremities as secondary to his diabetes mellitus.  The right upper extremity was rated as 20 percent disabling for the period from April 17, 2013, and as 30 percent disabling from June 19, 2015.  The left upper extremity was rated as 20 percent disabling from April 17, 2013.  The upper extremities were rated under Diagnostic Code 8514.  The bilateral lower extremities were each rated as 10 percent disabling from April 22, 2010, and as 20 percent disabling from June 19, 2015, under Diagnostic Code 8520.

Diagnostic Code 8514 provides the rating criteria for paralysis, neuritis, and neuralgia of the musculospiral nerve (radial nerve).  38 C.F.R. § 4.124a, Diagnostic Code 8514.  Mild incomplete paralysis is rated as 20 percent disabling for the major extremity and the minor extremity.  Moderate incomplete paralysis is rated as 30 percent disabling for the major extremity and 20 percent disabling for the minor extremity.  Severe incomplete paralysis is rated as 50 percent disabling for the major extremity and 40 percent disabling for the minor extremity.  Complete paralysis of the radial nerve is rated as 70 percent disabling for the major extremity and 60 percent for the minor extremity, and contemplates drop of hand and fingers, wrist and fingers perpetually flexed, the thumb adducted falling within the line of the outer border of the index finger; can not extend hand at wrist, extend proximal phalanges of fingers, extend thumb, or make lateral movement of the wrist; supination of hand, extension and flexion of elbow weakened, the loss of synergic motion of extensors impairs the hand grip seriously; total paralysis of the triceps occurs only as the greatest rarity.     

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Mild incomplete paralysis is rated 10 percent disabling.  Moderate incomplete paralysis is rated 20 percent disabling.  Moderately severe incomplete paralysis is rated 40 percent disabling.  Severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  

The Board finds that a 20 percent rating is warranted for the left upper extremity peripheral neuropathy for the period of appeal from April 22, 2010, and a 30 percent rating is warranted for the right upper extremity for the period of appeal from April 22, 2010.  The RO appeared to grant service connection for neuropathy of the bilateral lower extremities based on results of an April 22, 2010, VA nerve study that showed evidence consistent with diabetic peripheral polyneuropathy, but did not grant service connection for neuropathy of the bilateral upper extremities until April 17, 2013.  The Board finds that the April 22, 2010 study results do not specify which extremities were diagnosed with neuropathy, and notes that the June 2015 VA examiner concluded that the April 2010 nerve study was for all four extremities.  Thus, affording the Veteran the benefit of the doubt, an effective date of April 22, 2010 is warranted.  The sole evidence that discusses the severity of the bilateral upper extremity radiculopathy is the June 2015 VA examination report, which indicates that the Veteran had moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness of both upper extremities.  Thus, again affording the Veteran the benefit of the doubt, a 20 percent rating is warranted for the left upper extremity neuropathy for moderate incomplete paralysis of the minor extremity, and a 30 percent rating is warranted for the right upper extremity neuropathy for moderate incomplete paralysis of the major extremity.

A rating in excess of 20 percent is not warranted at any point during the period of appeal for the left upper extremity neuropathy.  To warrant a higher 40 percent rating under Diagnostic Code 8514, there must be severe incomplete paralysis.  Similarly, a rating in excess of 30 is not warranted at any point during the appeal for the right upper extremity neuropathy.  To warrant a higher 50 percent rating under Diagnostic Code 8514, there must be severe incomplete paralysis.  Here, there is no evidence of severe incomplete paralysis in either upper extremity.  Rather, as discussed above, the Veteran's bilateral upper extremity neuropathy was found to be moderate.

With regard to the bilateral lower extremity peripheral neuropathy, the Board finds that 20 percent ratings are warranted for the left and right lower extremities for the entire period of appeal under Diagnostic Code 8520.  The sole evidence that discusses the severity of the bilateral upper extremity radiculopathy is the June 2015 VA examination report, which indicates that the Veteran had moderate intermittent pain, moderate paresthesias and/or dysesthesias, and moderate numbness of both lower extremities.  Thus, affording the Veteran the benefit of the doubt, 20 percent ratings are warranted for moderate incomplete paralysis of the left and right lower extremities for the entire period of appeal.
	
V.  Bilateral Hearing Loss

The Veteran contended that due to being around equipment, big guns, and noises all the time, he could not hear people talking on the phone very well.  He stated that it was also hard for him to hear people when they were talking unless they spoke louder than normal, and that he had to turn the TV and radio up very loud.  See the June 2010 VA Form 9.



Rating Criteria

Where the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by a controlled speech discrimination test and the average hearing threshold, as measured by puretone audiometric tests at the frequencies of 1,000, 2,000, 3,000 and 4,000 Hertz.  The rating schedule establishes 11 auditory acuity levels designated from Level I, for essentially normal hearing acuity, through level XI for profound deafness.  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination) is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns).  The Roman numeral designation is located at the point where the percentage of speech discrimination and puretone average intersect.  38 C.F.R. § 4.85(b).  The puretone threshold average is the sum of the puretone thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 4.  This average is used in all cases to determine the Roman numeral designation for hearing impairment.  38 C.F.R. § 4.85(d). 



Table VI
Numeric designation of hearing impairment based on puretone threshold average and speech discrimination.

% of
discrim-
ination
Puretone Threshold Average

0-41
42-49
50-57
58-65
66-73
74-81
82-89
90-97
98+
92-100
I
I
I
II
II
II
III
III
IV 
84-90
II
II
II
III
III
III
IV
IV
IV 
76-82
III
III
IV
IV
IV
V
V
V
V 
68-74
IV
IV
V
V
VI
VI
VII
VII
VII 
60-66
V
V
VI
VI
VII
VII
VIII
VIII
VIII 
52-58
VI
VI
VII
VII
VIII
VIII
VIII
VIII
IX 
44-50
VII
VII
VIII
VIII
VIII
IX
IX
IX
X 
36-42
VIII
VIII
VIII
IX
IX
IX
X
X
X 
0-34
IX
X
XI
XI
XI
XI
XI
XI
XI 

Alternatively, VA regulations provide that in cases of exceptional hearing loss, when the puretone thresholds at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide that, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.


Table VIA
Numeric designation of hearing impairment based only on puretone threshold average: 

0-41
42-48
49-55
56-62
63-69
70-76
77-83
84-90
91-97
98-104
105+
I
II
III
IV
V
VI
VII
VIII
IX
X
XI

The findings for each ear from either Table VI or Table VIA, are then applied to Table VII (Percentage Evaluations for Hearing Impairment) to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal rows represent the ear having the better hearing and the vertical columns the ear having the poor hearing.  The percentage evaluation is located at the point where the rows and column intersect.  38 C.F.R. § 4.85(e). 
Table VII
Percentage evaluation for hearing impairment (diagnostic code 6100)
 
Poorer Ear
XI
100*
 
 
 
 
 
 
 
 
 
 
X
90
80
 
 
 
 
 
 
 
 
 
IX
80
70
60
 
 
 
 
 
 
 
 
VIII
70
60
50
50
 
 
 
 
 
 
 
VII
60
60
50
40
40
 
 
 
 
 
 
VI
50
50
40
40
30
30
 
 
 
 
 
V
40
40
40
30
30
20
20
 
 
 
 
IV
30
30
30
20
20
20
10
10
 
 
 
III
20
20
20
20
20
10
10
10
0
 
 
II
10
10
10
10
10
10
10
0
0
0
 
I
10
10
0
0
0
0
0
0
0
0
0 
 
XI
X
IX
VIII
VII
VI
V
IV
III
II
I

Analysis

The Veteran was afforded a VA audiological examination in December 2008.  His puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
average
RIGHT EAR
35
45
55
85
55
LEFT EAR
25
30
65
65
46.25

Speech recognition scores were 94 percent in the right ear and 100 percent in the left ear.  

VA treatment records indicate that in February 2009, the Veteran had an audiology consultation.  He reported difficulty hearing and understanding his spouse, and hearing the television at a normal volume.  He also had difficulty hearing on the telephone and at social gatherings.  His puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
average
RIGHT EAR
20
20
25
65
32.5
LEFT EAR
15
20
30
25
22.5

The audiologist noted that the Veteran's hearing was within normal limits through 3000 hertz, with a moderately-severe to severe sensorineural hearing loss at 4000 hertz.  The Veteran was not considered a candidate for hearing aids.  In June 2009, the Veteran requested and was given a television listening device.  

In August 2010, the Veteran had VA audiological assessment after he requested hearing aids.  His puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
average
RIGHT EAR
30
30
25
70
38.75
LEFT EAR
20
30
35
35
30

Word recognition was 100 percent bilaterally.  The Veteran was found to be eligible for hearing aids, which were ordered and given to the Veteran in September 2010.  

In a March 2011 DRO hearing, the Veteran testified that his hearing had worsened since the 2008 examination.  He reported that he had hearing aids, but they did not help (they made it sound like the Veteran was a in a tunnel).

The Veteran had a VA audiological examination in April 2011.  His puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
average
RIGHT EAR
30
30
30
70
40
LEFT EAR
20
25
35
35
28.75

Speech recognition ability was 94 percent bilaterally.

The Veteran was afforded another VA audiological examination in January 2015.  His puretone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
average
RIGHT EAR
20
30
40
80
43
LEFT EAR
20
30
40
50
35

Speech recognition ability was 98 percent bilaterally.  The examiner indicated that the puretone test results were valid and the speech discrimination scores were appropriate for the Veteran.  

In sum, results of the VA examinations translate to, at worst, Level I hearing loss in the right ear and Level I hearing loss in the left ear when applied to Table VI of the rating schedule (puretone threshold average and speech discrimination).  When applied to Table VIA (only puretone threshold average), results of the VA examinations translate to, at worst, Level III hearing loss in the right ear and Level II hearing loss in the left ear.  This level of hearing loss warrants a noncompensable (zero percent) rating under Table VII of the rating schedule.  Therefore, a compensable rating is not warranted under Diagnostic Code 6100 for any period of the appeal.  See 38 C.F.R. § 4.85, Diagnostic Code 6100. 

The Board considered the provisions for paired organs under 38 C.F.R. § 3.383; however as neither ear's hearing loss is compensable to a degree of 10 percent or more, this regulation does not apply.  38 C.F.R. § 3.383 (a)(3).  Because the preponderance of the evidence weighs against the claim, the benefit of the doubt doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

VI.  Extraschedular Consideration

The Board has considered whether referral for an "extraschedular" evaluation is warranted.  In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the rating schedule and no referral is required. 

In the second step of the inquiry, however, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, it must determine whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

When the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, a determination of whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the evidence fails to show unique or unusual symptomatology regarding the Veteran's service-connected disabilities that would render the schedular criteria inadequate.  The Veteran's symptoms, including limited lumbar spine motion; requiring insulin, a restricted diet, and regulated activities for diabetes; peripheral nephropathy, hypertension, and peripheral neuropathy; and bilateral hearing loss, are contemplated in the ratings assigned; thus, the application of the Rating Schedule is not rendered impractical.  Moreover, neither the Appellant nor the Veteran has argued that the Veteran's symptoms were not contemplated by the rating criteria; rather, they merely disagreed with the assigned disability ratings for the Veteran's levels of impairment.  In other words, the Veteran did not have any symptoms from his service-connected disabilities that were unusual or different from those contemplated by the schedular criteria.  Moreover, the Appellant and Veteran have not alleged or indicated that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  See Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Neither the Appellant nor the Veteran has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Accordingly, the Board finds that referral for consideration of extraschedular ratings is not warranted, as the manifestations of the Veteran's disabilities are considered by the schedular rating assigned.  38 C.F.R. § 3.321; Thun, 22 Vet. App. 111.


ORDER

A rating in excess of 20 percent for the low back disability is denied.

A rating of 40 percent for diabetes mellitus, type II, is granted.

For the period of appeal prior to October 1, 2010, a rating in excess of 10 percent for hypertension is denied.

For the period of appeal from October 1, 2010 to June 18, 2010, a rating of 30 percent for diabetic nephropathy with hypertension under Diagnostic Code 7502 is granted.

For the period of appeal from June 19, 2015, to April to April 30, 2016, a rating of  60 percent for diabetic nephropathy with hypertension is granted. 

For the period of appeal from May 1, 2016, a rating in excess of 60 percent for diabetic nephropathy with hypertension is denied.

For the period of appeal from April 22, 2010, to April 16, 2013, a 20 percent rating for left upper extremity peripheral neuropathy is granted.

For the period of appeal from April 17, 2013, a rating in excess of 20 percent for left upper extremity peripheral is denied.

For the period of appeal from April 22, 2010, to June 18, 2015, a 30 percent rating for right upper extremity peripheral neuropathy is granted.

For the period of appeal from June 19, 2015, a rating in excess of 30 percent for right upper extremity peripheral neuropathy is denied.

For the period of appeal prior from April 22, 1010, to June 18, 2015, a 20 percent rating for left lower extremity peripheral neuropathy is granted.

For the period of appeal from June 19, 2015, a rating in excess of 20 percent for left lower extremity peripheral neuropathy is denied.

For the period of appeal prior from April 22, 1010, to June 18, 2015, a 20 percent rating for right lower extremity peripheral neuropathy is granted.

For the period of appeal from June 19, 2015, a rating in excess of 20 percent for right lower extremity peripheral neuropathy is denied.

A compensable rating for bilateral hearing loss is denied.


____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


